The CATO Corporation NEWS RELEASE FOR IMMEDIATE RELEASE CEO Approval For Further Information Contact: John R. Howe Executive Vice President Chief Financial Officer 704-551-7315 CATO REPORTS 3Q EARNINGS Reconfirms 4Q and Updates Full Year Guidance Charlotte, NC (November 18, 2010) – The Cato Corporation (NYSE: CATO) today reported net income of $6.7 million for the third quarter ended October 30, 2010, compared to net income of $3.0 million for the third quarter ended October 31, 2009, an increase of 123%. Earnings per diluted share for the third quarter were $0.23, compared to $0.10 last year, an increase of 130%. Sales for the third quarter ended October 30, 2010 were $198.0 million, a 4% increase over sales of $191.0 million for the third quarter ended October 31, 2009. Same-store sales for the quarter increased 2%. The Company earned net income of $49.8 million for the nine months ended October 30, 2010, compared to net income of $38.5 million for the nine months ended October 31, 2009, an increase of 29%. Earnings per diluted share were $1.69 compared to $1.31 last year, an increase of 29%. Sales for the nine months ended October 30, 2010 were $689.6 million, a 5% increase over sales of $654.4 million for the nine months ended October 31, 2009.
